DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 2j-2v appear as low resolution scans of photographs.  Most details cannot be discerned. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 10, 16-18 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fogwill et al. (U.S. Publication No. 2018/0224404, hereinafter Fogwill).
	With respect to Claim 1, Fogwill discloses an embodiment that uses resistive heaters in figure 7.  In paragraph 46, Fogwill discloses an alternative embodiment wherein the current is induced in the resistive heaters.  Inductive heaters are resistive heaters.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to envision an alternate figure 7 wherein the heating elements are inductive heating elements because Fogwill explicitly teaches the use of inductive heating elements in para 46.  Although every claim limitation is taught by Fogwill, a 103 
	Fogwill discloses a heater comprising a plurality of inductive heaters [154; para 80 shows metal rings], each inductive heater comprising an inductive element and an aperture [hole in middle of metal ring] configured to receive a gas chromatography column [152], each inductive element comprising a plane being arranged substantially parallel to a plane of each of the other inductive elements, wherein each of the plurality of inductive heaters provides an individually controlled heating zone [160-1, 160-2, 160-3 and 160-4, para 80 states individually controlled] along a longitudinal axis of the gas chromatography column [152] positioned in the apertures of the inductive heaters, each individually controlled heating zone corresponding to a position of a respective inductive element.
	For clarity, the examiner wishes to note that claims 1-10 only claim a heater, intended to be used on a gas chromatograph column.  The prior art also teaches this intended use, so the examiner is providing that evidence in order to expedite prosecution.  
	With respect to Claim 2, Fogwill discloses the heater of claim 1, wherein at least one inductive element comprises a planar loop positioned in a radial plane perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures.  All the inductive elements are planar loops.
	With respect to Claim 3, Fogwill discloses the heater of claim 1, wherein each inductive element comprises a planar loop positioned in a radial plane perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures. All the inductive elements are planar loops.
	With respect to Claim 6, Fogwill discloses the heater of claim 1, wherein the plurality of inductive heaters comprises at least three inductive heaters.  Four 160s are shown.

	With respect to Claim 9, Fogwill discloses the heater of claim 1, wherein each of the inductive elements comprises a similar cross-sectional shape.  Any cross section perpendicular to the columns axis will have identical shape.
	With respect to Claim 10, Fogwill discloses the heater of claim 1, wherein a cross-sectional shape of a first inductive element is different than a cross-sectional shape of a second inductive element.  A cross section of a first element parallel to the axis will differ from a cross section of a second element that’s perpendicular to the axis.
	With respect to Claim 16, Fogwill discloses a method of providing a thermal gradient to a gas chromatography column, the method comprising individually controlling a temperature at each of a plurality of heating zones [160-1 to 160-4] along a longitudinal axis of the gas chromatography column [152], wherein the temperature at each heating zone is controlled [para 80 states individually controlled] using a respective inductive heater comprising an inductive element [154; metal rings see para 80] and an aperture configured to receive the gas chromatography column, and wherein the temperature at a heating zone at an inlet end of the gas chromatography column is different than a temperature at a heating zone at an exit end of the gas chromatography column to provide the thermal gradient to the gas chromatography column positioned in the apertures of the respective inductive heaters.  Abstract describes thermal gradient decreasing from inlet end to exit end.  
	With respect to Claim 17, Fogwill discloses the method of claim 16, wherein the thermal gradient is provided by heating each heating zone along the longitudinal axis of the gas chromatography column, wherein a temperature along the heating zones decreases from the inlet end of the gas chromatography column to the exit end of gas chromatography column.  See abstract.

	With respect to Claim 26, Fogwill discloses a gas chromatography system comprising: a column space configured to receive a gas chromatography column [152]; a column heater thermally coupled to the column space and comprising a plurality of inductive heaters each comprising an inductive element [each heating zone 160 has an inductive heater 154; metal rings see para 80] and an aperture [hole in metal ring] configured to receive the gas chromatography column, wherein each inductive element comprises a plane that is arranged substantially parallel to a plane of each of the other inductive elements of the plurality of inductive heaters, wherein each of the plurality of inductive heaters provides an individually controlled heating zone [heating zones 160-1 to 160-4, para 80 shows individual control] along a longitudinal axis of the gas chromatography column positioned in the apertures, each individually controlled heating zone corresponding to a position of a respective inductive element; and a detector [para 3] configured to fluidically couple to the gas chromatography column in the column space.
	With respect to Claim 27, Fogwill discloses the heater of claim 26, wherein at least one inductive element comprises a planar loop in a radial plane perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures.  All the inductive elements are planar loops.
	With respect to Claim 28, Fogwill discloses the heater of claim 26, wherein each inductive element comprises a planar loop in a radial plane perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures. All the inductive elements are planar loops.

Claims 4, 5, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fogwill in view of Cater (U.S. patent No. 2,756,313, hereinafter Cater).
With respect to Claim 4, Fogwill discloses the heater of claim 1 with a radial plane positioned perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures, but does not disclose that at least one inductive element comprises a helix.
	Various shapes of inductive coils are well known in the art and are obvious to try depending on the size and shape constraints of the column being heated.
	Cater shows and example of a helical inductive heater [2, fig 1].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one or more of Fogwell’s inductive heaters with Cater’s helical heater for the benefit of having a larger thermally controlled zone.  
	With respect to Claim 5, Fogwill discloses the heater of claim 1 with a radial plane positioned perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures, but does not disclose that at least one inductive element comprises a conical shape.
	Various shapes of inductive coils are well known in the art and are obvious to try depending on the size and shape constraints of the column being heated.
	Cater shows and example of a conical inductive heater [86, fig 5].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one or more of Fogwell’s inductive heaters with Cater’s conical heater for the benefit of being able to fit in a wider array of containers.
	With respect to Claim 29, Fogwill discloses the heater of claim 26 with a radial plane positioned perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures, but does not disclose that at least one inductive element comprises a helix.
	Various shapes of inductive coils are well known in the art and are obvious to try depending on the size and shape constraints of the column being heated.
	Cater shows and example of a helical inductive heater [2, fig 1].

	With respect to Claim 30, Fogwill discloses the heater of claim 26 with a radial plane positioned perpendicular to the longitudinal axis of the gas chromatography column positioned in the apertures, but does not disclose that at least one inductive element comprises a conical shape.
	Various shapes of inductive coils are well known in the art and are obvious to try depending on the size and shape constraints of the column being heated.
	Cater shows and example of a conical inductive heater [86, fig 5].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one or more of Fogwell’s inductive heaters with Cater’s conical heater for the benefit of being able to fit in a wider array of containers.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fogwill in view of Theuerer (U.S. Patent No. 3,071,444, hereinafter Theuerer).
	With respect to Claim 20, Fogwill discloses the method of claim 16 including using the inductive heaters along the longitudinal axis of the positioned gas chromatography column to provide a thermal gradient [Abstract describes thermal gradient decreasing from inlet end to exit end], but does not disclose further moving at least one of the inductive heaters along the longitudinal axis of the positioned gas chromatography column to provide said thermal gradient.
	Theuerer discloses moving the inductive heater relative to the column.  See column 3, lines 8-15.
. 

Allowable Subject Matter
Claims 8 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “wherein the gas chromatography column is wound around a thermally conductive support that is configured to position the longitudinal axis of the gas chromatography column perpendicular to a plane of each inductive element of the inductive heaters, and wherein the thermally conductive support is magnetically coupled to each of the inductive elements.” is not taught by the prior art.  This limitation was placed into independent form, rendering claim 19 allowable, and added to claims 8 and 49, which is why they are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.  The examiner wishes to note that the claim amendments did overcome the previous 112 rejections and duplicate claim objection and as such those rejections and objection have been withdrawn.  The applicant failed to address the drawing objections.  
All of applicant’s arguments hinge upon Fogwill using heat tape strips, which would render Fogwill unsuitable to teach the new claim limitations and make the proposed modifications with Cater and Theurer unsuitable.  This reasoning is sound, but the rejection uses metal rings, rather than the argued against tape.  While Fogwill’s fig 4 uses heat tape strips, the relied upon fig 7 can use metal rings, as per paragraph 80.  These metal rings do have an aperture configured to receive a gas chromatograph column and can be modified into different shapes as per Cater.  Regarding Theuerer column 3, lines 8-15 show “a heating means 23 which maybe an induction coil… fitted so as to be movable with respect to column 20”. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                                    /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855